Exhibit 10.1

STOCK PURCHASE AGREEMENT

BY AND BETWEEN

BLACKROCK, INC.

AND

THE PNC FINANCIAL SERVICES GROUP, INC.

Dated as of June 11, 2009



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
June 11, 2009 by and between The PNC Financial Services Group, Inc., a
Pennsylvania corporation (the “Purchaser”) and BlackRock, Inc., a Delaware
corporation (“BlackRock”).

WHEREAS, BlackRock desires to issue and to sell to the Purchaser, and the
Purchaser, desires to purchase from BlackRock shares of Series D Preferred
Stock, all in accordance with the terms and provisions of this Agreement;

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms. As used herein, the following terms shall have the
following meanings:

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such specified Person; provided, however, that
solely for purposes of this Agreement, notwithstanding anything to the contrary
set forth herein, neither BlackRock nor any of its Controlled Affiliates shall
be deemed to be an Affiliate of the Purchaser solely by virtue of the Beneficial
Ownership by the Purchaser of BlackRock Capital Stock, the election of Directors
nominated by the Purchaser to the Board, the election of any other Directors
nominated by the Board or any other action taken by the Purchaser in accordance
with the terms and conditions of, and subject to the limitations and
restrictions set forth on such Person in, this Agreement and the Stockholder
Agreement (and irrespective of the characteristics of the aforesaid
relationships and actions under applicable law or accounting principles);
provided further, however, that solely for purposes of this Agreement, Merrill
Lynch & Co., Inc. and their respective Affiliates shall not be deemed an
Affiliate of BlackRock.

“Applicable Date” has the meaning set forth in Section 4.7(a).

“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the
Commission under the Exchange Act; provided that for purposes of determining
Beneficial Ownership, a Person shall be deemed to be the Beneficial Owner of any
securities which may be



--------------------------------------------------------------------------------

acquired by such Person pursuant to any agreement, arrangement or understanding
or upon the exercise of conversion rights, exchange rights, warrants or options,
or otherwise (irrespective of whether the right to acquire such securities is
exercisable immediately or only after the passage of time, including the passage
of time in excess of 60 days, the satisfaction of any conditions, the occurrence
of any event or any combination of the foregoing), except that in no event will
the Purchaser be deemed to Beneficially Own any securities which it has the
right to acquire pursuant to Section 2.3 of the Stockholder Agreement) unless,
and only to the extent that, it shall have actually exercised such right. For
purposes of this Agreement, a Person shall be deemed to Beneficially Own any
securities Beneficially Owned by its Affiliates (including as Affiliates for
this purpose its officers and directors only to the extent they would be
Affiliates solely by reason of their equity interest) or any Group of which such
Person or any such Affiliate is or becomes a member; provided, however, that
securities Beneficially Owned by the Purchaser shall not include, for any
purpose under this Agreement, any Voting Securities or other securities held by
such Person and its Affiliates in trust, managed, brokerage, custodial, nominee
or other customer accounts; in trading, inventory, lending or similar accounts
of such Person and Affiliates of such Person which are broker-dealers or
otherwise engaged in the securities business; or in a pooled investment vehicle,
to the extent of their ownership interests therein; provided, that in each case,
such securities were acquired in the course of business of their securities
business and not with the intent or purpose of influencing control of BlackRock
or avoiding the provisions of this Agreement. The term “Beneficially Own” shall
have a correlative meaning.

“BlackRock Balance Sheet” has the meaning set forth in Section 4.8.

“BlackRock Closing Deliveries” has the meaning set forth in Section 2.3(b).

“BlackRock Commission Reports” has the meaning set forth in Section 4.7(a).

“BlackRock Financial Statements” has the meaning set forth in Section 4.7(d).

“BlackRock Material Adverse Effect” means an event, circumstance, fact, change,
development, condition or effect that has a material adverse effect on the
business, assets, properties, results of operations or condition (financial or
otherwise) of BlackRock and its Subsidiaries, taken as a whole; provided that
none of the following (or the results thereof) shall contribute to or be a
BlackRock Material Adverse Effect: (i) any change in Law or accounting
standards, but only to the extent that BlackRock and its Subsidiaries, taken as
a whole, are not materially disproportionately adversely affected compared to
other asset managers and providers of investment management products and
services generally; (ii) any change in economic or business conditions locally
or globally generally, but only to the extent that BlackRock and its
Subsidiaries, taken as a whole, are not materially disproportionately adversely
affected compared to other asset managers and providers of investment management
products and services generally; (iii) any events, conditions or trends in
economic, business or financial conditions generally affecting the investment
management industry, including changes in prevailing interest rates, currency
exchange rates and price levels or trading volumes in the United States or
foreign securities markets; (iv) any change resulting from or arising out of
war, armed conflict, terrorist activity, hurricanes, earthquakes, floods or
other natural disasters or epidemics; (v) any change in assets under management
resulting from changes in asset valuation or market price fluctuations; (vi) the
effects of the actions that are taken pursuant to or in connection with the
Barclays

 

2



--------------------------------------------------------------------------------

Agreement and (vii) in and of themselves, any changes in the trading price or
trading volume of BlackRock Common Stock or the failure of BlackRock to meet
estimates, projections, forecasts or earnings predictions; provided that the
exception in this clause (vii) shall not include the underlying causes thereof
(except to the extent otherwise excluded hereunder).

“Board” means the Board of Directors of BlackRock.

“Barclays Agreement” means the Stock Purchase Agreement, dated as of June 11
2009, by and between Barclays PLC, Barclays Bank PLC and BlackRock.

“Barclays Funding” means the transaction contemplated herein, similar
transactions entered in to or committed to contemporaneously with this
Agreement, and any other sale of BlackRock Capital Stock, whenever agreed to,
the proceeds of which are intended, or reasonably related to, funding $3.1
Billion of the cash portion of the purchase price of the Barclays Transaction,
of which this Agreement is a part.

“Barclays Transaction” means the acquisition of certain subsidiaries of Barclays
Bank PLC by BlackRock pursuant to the Barclays Agreement.

“Business Day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in New York, New
York.

“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the shares of Common Stock, par value $0.01 per share, of
BlackRock and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.

“Control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or any other
means, or otherwise to control such Person within the meaning of such term as
used in Rule 405 under the Securities Act. For purposes of this definition, a
general partner or managing member of a Person shall always be considered to
control such Person; provided, however, that a Person shall not be treated as
having any control over any collective investment vehicle to which it provides
services unless it and its Affiliates collectively have a proprietary economic
interest exceeding 25% of the equity interest in such collective investment
vehicle.

“Controlled Affiliate” of any Person means a Person that is directly or
indirectly controlled by such other Person.

 

3



--------------------------------------------------------------------------------

“Director” means any member of the Board (other than any advisory, honorary or
other non-voting member of the Board).

“Encumbrance” means any lien, claim, judgment, charge, mortgage, security
interest, pledge, escrow equity or other encumbrance.

“Equity Rights” has the meaning set forth in Section 4.2.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission from time to time thereunder
(or under any successor statute).

“Existing Registration Rights Agreement” means the Registration Rights
Agreement, dated as of September 29, 2006, by and among New BlackRock, Inc.,
Merrill and the Purchaser.

“Existing Stockholder Agreements” means (i) the Second Amended and Restated
Stockholder Agreement, dated February 27, 2009, among BlackRock, Merrill Lynch &
Co., Inc. and Merrill Lynch Group, Inc., as such agreement is amended as of
immediately prior to the execution of the Barclays Agreement, and (ii) the
Amended and Restated Implementation and Stockholder Agreement, dated
February 27, 2009, between BlackRock and The PNC Financial Services Group, Inc.,
as such agreement is amended as of immediately prior to the execution of the
Barclays Agreement.

“Governmental Entity” means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority or instrumentality thereof, or any court,
judicial, administrative or arbitral body or public or private tribunal.

“Group” shall have the meaning assigned to it in Section 13(d)(3) of the
Exchange Act.

“Law” means any law, statute, ordinance, rule, regulation, code, order,
ordinance, judgment, injunction, writ, decree, decision, directive, or other
requirement or rule of law enacted, issued, promulgated, enforced or entered by
a Government Entity.

“Litigation” has the meaning set forth in Section 10.10(a).

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, other entity, government or any agency or political
subdivision thereof or any Group comprised of two or more of the foregoing.

“Preferred Stock” means the preferred stock, par value $0.01 per share, of
BlackRock.

“Purchaser Closing Deliveries” has the meaning set forth in Section 2.3(a).

 

4



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission from time to time thereunder (or under
any successor statute).

“Series A Preferred Stock” means Series A Convertible Participating Preferred
Stock, par value $0.01 per share, of BlackRock.

“Series B Preferred Stock” means Series B Convertible Participating Preferred
Stock, par value $0.01 per share, of BlackRock.

“Series C Preferred Stock” means Series C Convertible Participating Preferred
Stock, par value $0.01 per share, of BlackRock.

“Series D Preferred Stock” means Series D Convertible Participating Preferred
Stock, par value $0.01 per share, of BlackRock.

“Significant Subsidiaries” has the meaning set forth in Section 4.1.

“Stockholder Agreement” means the Amended and Restated Implementation and
Stockholder Agreement, dated February 27, 2009, between BlackRock and The PNC
Financial Services Group, Inc., as such agreement is amended as of immediately
prior to the execution of the Barclays Agreement.

“Subsidiary” means, with respect to any Person, any other Person of which 50% or
more of the shares of the voting securities or other voting interests are owned
or controlled, or the ability to select or elect 50% or more of the directors or
similar managers is held, directly or indirectly, by such first Person or one or
more of its Subsidiaries, or by such first Person, or by such first Person and
one or more of its Subsidiaries; provided, however, that a Person shall not be
deemed to be a “Subsidiary” of the Purchaser if such Person is managed by its
own management team independent from the Purchaser and if the Purchaser is not
considered to have “beneficial ownership” of Common Stock owned by such Person
for purposes, and within the meaning, of Rule 13d-3 of the Exchange Act.

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of (by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition of (by
operation of law or otherwise), any Capital Stock or any interest in any Capital
Stock; provided, however, that a merger, amalgamation, plan of arrangement or
consolidation or similar business combination transaction in which the Purchaser
is a constituent corporation (or otherwise a party including, for the avoidance
of doubt, a transaction pursuant to which a Person acquires all or a portion of
the Purchaser’s outstanding Capital Stock, whether by tender or exchange offer,
by share exchange, or otherwise) shall not be deemed to be the Transfer of any
BlackRock Capital Stock Beneficially Owned by the Purchaser, provided that the
primary purpose of any such transaction is not to avoid the provisions of this
Agreement and that the successor or surviving person to such a merger,
amalgamation, plan of arrangement or consolidation or similar business
combination transaction, if not the Purchaser, expressly assumes all obligations
of the Purchaser under this Agreement. For purposes of this Agreement,

 

5



--------------------------------------------------------------------------------

the term Transfer shall include the sale of an Affiliate of the Purchaser or the
Purchaser’s interest in an Affiliate which Beneficially Owns BlackRock Capital
Stock unless such Transfer is in connection with a merger, amalgamation, plan of
arrangement or consolidation or similar business combination transaction
referred to in the first proviso of the previous sentence.

“Voting Securities” means at any time shares of any class of Capital Stock or
other securities or interests of a Person which are then entitled to vote
generally, and not solely upon the occurrence and during the continuation of
certain specified events, in the election of Directors or Persons performing a
similar function with respect to such Person, and any securities convertible
into or exercisable or exchangeable at the option of the holder thereof for such
shares of Capital Stock.

ARTICLE II

SALE AND PURCHASE

Section 2.1 Sale and Purchase of BlackRock Shares. Upon the terms and subject to
the conditions herein contained, BlackRock agrees to sell to the Purchaser, and
the Purchaser agrees to purchase from BlackRock, at the Closing, as herein
defined, 3,556,188 shares of BlackRock Series D Preferred Stock (the “Shares”),
for a purchase price (the “Purchase Price”) of $140.60 per Share, for an
aggregate purchase price of $500,000,032.80 provided, however, the number of
Shares that the Purchaser is obligated to purchase hereunder will be reduced to
the extent BlackRock obtains subscriptions for its Capital Stock from additional
equity investors as part of the Barclays Funding that result in the Barclays
Funding exceeding $3.1 billion. BlackRock will provide notice to the Purchaser
of any such reduction.

Section 2.2 Closing. The closing of the sale to, and purchase by, the Purchaser
of the Shares (the “Closing”) shall, subject to the satisfaction or waiver of
the conditions set forth in Articles VII and VIII hereof, occur at the offices
of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New
York 10036-6522, on the Closing Date (as that term is defined in the Barclays
Agreement) or at such other time and place as BlackRock and the Purchaser may
agree (the day on which the Closing occurs, the “Closing Date”). At the Closing,
BlackRock shall deliver to the Purchaser one or more certificates or other
evidence evidencing the Shares to be purchased by the Purchaser at the Closing
(in such denominations as shall be specified in writing by the Purchaser) each
of which shall be registered in the Purchaser’s name or its designee, against
delivery to BlackRock of the Purchase Price payable by wire transfer of
immediately available funds to an account that BlackRock will designate in
writing to the Purchaser at least five Business Days prior to the Closing Date.
It is expressly agreed by the Purchaser and BlackRock that the Closing shall not
occur unless the closing of the Barclays Transaction shall occur.

Section 2.3 Deliveries.

(a) At the Closing, the Purchaser shall deliver or cause to be delivered to
BlackRock a certificate from an appropriate officer of the Purchaser, dated the
Closing Date, certifying to fulfillment of the conditions set forth in Sections
7.1 and 7.2 (the “Purchaser Closing Deliveries”).

 

6



--------------------------------------------------------------------------------

(b) At the Closing, BlackRock shall deliver to the Purchaser the following
(collectively, the “BlackRock Closing Deliveries”):

(i) one or more certificates or other evidence of the Shares registered in the
Purchaser’s name (or the name(s) of one or more Subsidiaries of the Purchaser
that it shall so designate in writing) representing the applicable Shares;

(ii) a certificate from an appropriate officer of BlackRock, dated the Closing
Date, certifying to the fulfillment of each of the conditions set forth in
Article IX.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to BlackRock, as follows:

Section 3.1 Organization. The Purchaser (a) has been duly organized and is
validly existing and in good standing under the laws of its jurisdiction of
organization, (b) is duly qualified to do business and is in good standing in
each jurisdiction where the nature of the property owned or leased by it or the
nature of the business conducted by it makes such qualification necessary,
except where the failure to be so qualified and in good standing would not,
individually or in the aggregate, reasonably be likely to have a material
adverse effect on the ability of the Purchaser to perform its obligations under
this Agreement.

Section 3.2 Authority Relative to the Transaction Document. The Purchaser has
the requisite power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by the Purchaser, and the consummation by the Purchaser of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Purchaser. This Agreement has been duly and validly
executed and delivered by the Purchaser and, assuming the due authorization,
execution and delivery thereof by BlackRock, constitute the valid and binding
obligations of the Purchaser, enforceable against it in accordance with their
respective terms, except as may be limited by bankruptcy, insolvency or other
equitable remedies.

Section 3.3 Governmental Approvals. No consent, approval, authorization or order
of, or registration, qualification or filing with, any Governmental Entity or
any other third party is required to be obtained or made by the Purchaser for
the execution, delivery or performance by the Purchaser of the Agreement or the
consummation by the Purchaser of the transactions contemplated hereby or
thereby, except those specified herein or therein and other than a filing on a
Form Schedule 13G (or 13G-A), if applicable.

Section 3.4 Receipt of Information. The Purchaser has received all the
information it considers necessary or appropriate for deciding whether to
acquire the applicable Shares. The Purchaser has had an opportunity to ask
questions and receive answers from BlackRock regarding the terms and conditions
of the offering of the Shares and the business and

 

7



--------------------------------------------------------------------------------

financial condition of BlackRock and to obtain additional information (to the
extent BlackRock possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify the accuracy of any
information furnished to it or to which it had access. The Purchaser has not
received, and is not relying on, any representations or warranties from
BlackRock, other than as provided herein.

Section 3.5 Restricted Shares. The Purchaser understands that the Shares may not
be sold, transferred or otherwise disposed of without registration under the
Securities Act or an exemption therefrom, and that in the absence of an
effective registration statement covering the Shares or an available exemption
from registration under the Securities Act, the Shares must be held
indefinitely. In particular, the Purchaser is aware that the Shares may not be
sold pursuant to Rule 144 promulgated under the Securities Act unless all of the
applicable conditions of the rule are met.

Section 3.6 Legends. It is understood that, until such time as the Shares are
sold pursuant to the a registration statement filed under the Securities Act of
1933, as amended or may be sold pursuant to Rule 144 under the Securities Act
without restrictions as to the securities that can then be immediately sold, the
certificates evidencing the Shares will bear the following legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR EXCEPT PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH
ACT.”

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BLACKROCK

Section 4.1 Organization. BlackRock (a) is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, (b) is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction where the nature of the property owned or leased by it or
the nature of the business conducted by it makes such qualification necessary,
except where the failure to be so qualified and in good standing would not,
individually or in the aggregate, reasonably be expected to be material to
BlackRock, and (c) has the requisite corporate power and authority to own or
lease and operate its assets and carry on its business as presently being
conducted. Each Subsidiary of BlackRock that is a “significant subsidiary”
(collectively, the “Significant Subsidiaries”) (as defined in Rule 1.02(w) of
the Commission’s Regulation S-X) has been duly organized and is validly existing
in good standing (to the extent that the concept of “good standing” is
recognized by the applicable jurisdiction) under the laws of its jurisdiction of
organization.

Section 4.2 Capitalization. The authorized Capital Stock of BlackRock, as of the
date of this Agreement, is (a) 500,000,000 shares of Common Stock, of which as
of June 9,

 

8



--------------------------------------------------------------------------------

2009, 48,335,473 were issued and were outstanding, including 911,266 held in
escrow and none held in treasury, (b) as of the date of this Agreement,
500,000,000 shares of Preferred Stock, of which (i) 20,000,000 have been
designated as Series A Preferred Stock, of which zero are issued and
outstanding, (ii) 150,000,000 have been designated as Series B Preferred Stock,
of which as of June 9, 2009, 80,341,918 were issued and outstanding, (iii) as of
the date of this Agreement, 6,000,000 have been designated as Series C Preferred
Stock, of which as of June 9, 2009, 2,889,467 shares were issued and outstanding
and (iv) 20,000,000 have been designated as Series D Preferred Stock, of which
zero are issued and outstanding. From June 9, 2009 through the date of this
Agreement, BlackRock has not issued any shares of capital stock except pursuant
to any exercises or conversions of any Equity Rights (as defined below) in
existence on June 9, 2009. As of the date of this Agreement, all of the
outstanding shares of BlackRock Capital Stock and other equity interests of
BlackRock have been duly authorized and are validly issued, fully paid and
non-assessable. Except for the issuance of shares pursuant to the Barclays
Agreement or with respect to the Existing Stockholder Agreements, as of the date
of this Agreement, there are no preemptive or other outstanding rights, options,
warrants, conversion rights, stock appreciation rights, redemption rights,
repurchase rights, agreements, arrangements or commitments of any character, or
any other Equity Rights (including, securities, preemptive or other outstanding
rights, rights of first refusal, options, warrants, calls, conversion rights,
stock appreciation rights, redemption rights, repurchase rights, agreements,
plans, “tag along” or “drag along” rights, agreements, arrangements,
undertakings or commitments of any character (collectively, “Equity Rights”)
under which BlackRock is or may become obligated to issue or sell, or in any way
dispose of, any shares of BlackRock Capital Stock or other equity interests, or
any securities or obligations that are exercisable or exchangeable for, or
convertible into, any shares of BlackRock Capital Stock or other equity
interests, or any other Equity Rights, of BlackRock, and no securities or
obligations evidencing such rights are authorized, issued or outstanding as of
the date of this Agreement other than (i) shares of Common Stock, stock options
and restricted stock units that have been issued and may be issued pursuant to
the 1999 Stock Award and Incentive Plan, the Amended and Restated BlackRock,
Inc. Employee Stock Purchase Plan and the BlackRock, Inc. 2002 Long-Term
Retention and Incentive Plan; (ii) 911,266 shares of Common Stock held in escrow
under and shares of Common Stock that may be issued pursuant to the Asset
Purchase Agreement, dated as of June 26, 2007, by and among BAA Holdings, LLC,
Quellos Holdings, LLC and BlackRock, Inc. (in each case solely for purposes of
Section 9.12 thereof); (iii) shares of Common Stock issuable upon conversion of
BlackRock’s 2.625% Convertible Debentures Due 2035; and (iv) 57,698,651 shares
of Capital Stock to be issued in connection with the Barclays Transaction.
Except with respect to the Existing Stockholder Agreements, as of the date of
this Agreement, the outstanding capital stock and other equity interests of
BlackRock are not subject to any voting trust agreement or other contract
restricting or otherwise relating to the voting, dividend rights or disposition
of such BlackRock Capital Stock or other equity interests. As of the date of
this Agreement, there are no phantom stock or similar rights providing economic
benefits based, directly or indirectly, on the value or price of BlackRock
Capital Stock or other equity interests of BlackRock.

Section 4.3 Shares The Shares have been duly and validly authorized, and, when
issued upon the terms hereof, will be fully paid, nonassessable and free of
statutory preemptive rights and contractual stockholder preemptive rights, with
no personal liability attaching to the ownership thereof.

 

9



--------------------------------------------------------------------------------

Section 4.4 Authority Relative to this Agreement BlackRock has the requisite
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Agreement and the consummation by BlackRock of the transactions
contemplated hereby have been duly authorized by the Board, and no other
corporate or stockholder proceedings on the part of BlackRock are necessary to
authorize this Agreement or, as of the Closing, will be necessary for BlackRock
to consummate the transactions contemplated hereby or thereby. This Agreement
has been duly and validly executed and delivered by BlackRock and, assuming the
due authorization, execution and delivery thereof by the Purchaser, constitute
the valid and binding obligations of BlackRock, enforceable against BlackRock in
accordance with their terms, except as may be limited by bankruptcy, insolvency
or other equitable remedies. No Conflicts. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby will not (a) result in a violation of BlackRock’s
certificate of incorporation or bylaws, (b) conflict with or result in the
breach of the terms, conditions or provisions of or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give rise to any right of termination, acceleration or cancellation under,
any agreement, lease, mortgage, license, indenture, instrument or other contract
to which BlackRock is a party, (c) result in a violation of any law, rule,
regulation, order, judgment or decree of any Governmental Entity applicable to
BlackRock or by which any property or asset of BlackRock is bound or affected,
or (d) result in the creation of any Encumbrance upon any of their assets,
except in each case of (b) through (d) as would not reasonably be expected to
cause a material adverse effect. BlackRock is not in violation of its
certificate of incorporation or bylaws (as applicable in each case), and
BlackRock is not nor is any Controlled Affiliate in default (and no event has
occurred which, with notice or lapse of time or both, would cause BlackRock to
be in default) under, nor has there occurred any event giving others (with
notice or lapse of time or both) any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture or instrument
to which BlackRock is a party, except in each case as would not reasonably be
expected to cause a material adverse effect.

Section 4.6 Governmental Approvals. No consent, approval, authorization or order
of, or registration, qualification or filing with, any Governmental Entity or
any other third party is required to be obtained or made by BlackRock for the
execution, delivery or performance by BlackRock of this Agreement or the
consummation by BlackRock of the transactions contemplated hereby and thereby,
except those specified herein or therein.

Section 4.7 Commission Matters.

(a) BlackRock has filed or furnished, as applicable, on a timely basis all
forms, statements, certifications, reports and documents required to be filed,
furnished or submitted by it with the Commission under the Exchange Act or the
Securities Act since January 1, 2006 (the “Applicable Date”) (the forms,
statements, reports and documents filed, furnished or submitted since the
Applicable Date and those filed or furnished subsequent to the date hereof
including any amendments thereto, the “BlackRock Commission Reports”). Each of
the BlackRock Commission Reports, at the time of its filing or being furnished
or submitted complied in all material respects with the applicable requirements
of the Securities Act, the Exchange Act and the Sarbanes-Oxley Act of 2002, and
any rules and regulations promulgated thereunder applicable to the BlackRock
Commission Reports. As of their respective dates (or, if

 

10



--------------------------------------------------------------------------------

amended prior to the date of this Agreement, as of the date of such amendment)
the BlackRock Commission Reports did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances in
which they were made, not misleading.

(b) BlackRock is in compliance in all material respects with the applicable
listing and corporate governance rules and regulations of the New York Stock
Exchange.

(c) BlackRock has established and maintained disclosure controls and procedures
required by Exchange Act Rules 13a-14 and 15d-14, except as disclosed in the
BlackRock Commission Reports. Such disclosure controls and procedures are
adequate and effective to ensure that information required to be disclosed by
BlackRock, including information relating to its consolidated Affiliates, is
recorded and reported on a timely basis to its chief executive officer and chief
financial officer by others within those entities.

(d) Each of the consolidated financial statements of BlackRock and its
Subsidiaries contained in the BlackRock Commission Reports (the “BlackRock
Financial Statements”), together with related schedules and notes, presents
fairly in all material respects the financial position of BlackRock and its
consolidated Subsidiaries at the dates indicated and the statement of operations
and stockholders’ equity and cash flows of BlackRock and its consolidated
Subsidiaries for the periods specified, and said financials have been prepared
in accordance with United States generally accepted accounting principles
applied on a consistent basis throughout the periods involved, except as
disclosed therein.

Section 4.8 Absence of Undisclosed Liabilities. Except for (a) liabilities to
the extent reserved against on the last balance sheet included in the BlackRock
Financial Statements included in BlackRock Commission Reports filed and publicly
available prior to the date hereof (the “BlackRock Balance Sheet”), (b) as set
forth in the BlackRock Commission Reports filed and publicly available prior to
the date hereof (to the extent that the qualifying nature of such disclosure is
reasonably apparent therefrom and excluding all disclosures in the “Risk
Factors” sections and any “forward-looking statements”) (c) liabilities which
were incurred by BlackRock as a result of the Barclays Agreement, this Agreement
and (d) liabilities that are incurred since the date of the BlackRock Balance
Sheet and are consistent in nature, type and amount with any such liabilities
regularly incurred in the ordinary course of business consistent with past
practice of BlackRock, BlackRock and its Subsidiaries do not have any
liabilities outside the ordinary course of business which would, individually or
in the aggregate, reasonably be expected to have a material adverse effect.

Section 4.9 Absence of Certain Changes.

(a) During the period between the date of the BlackRock Balance Sheet and the
date of this Agreement, except for any actions taken in connection with any
transactions contemplated by the Barclays Agreement, this Agreement or as set
forth in the BlackRock Commission Reports filed and publicly available prior to
the date hereof (to the extent that the qualifying nature of such disclosure is
reasonably apparent therefrom and excluding all disclosures in the “Risk
Factors” sections and any “forward looking statements”), each of BlackRock and
its Significant Subsidiaries has in all material respects conducted its business
in the ordinary course consistent with past practice.

 

11



--------------------------------------------------------------------------------

(b) During the period between the date of the BlackRock Balance Sheet and the
date of this Agreement, no event or events have occurred that, individually or
in the aggregate, had or would reasonably be expected to have a material adverse
effect.

Section 4.10 Compliance with Applicable Law. BlackRock holds all licenses,
franchises, permits and authorizations necessary for the lawful conduct of its
business under, and has complied in all material respects and is not in default
or violation in any respect of, any law, statute, order, rule, regulation,
policy or guideline of any Federal, state or local Governmental Entity
applicable to BlackRock, other than such non-compliance, defaults or violations
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a material adverse effect.

Section 4.11 Legal Proceedings. Except as set forth in the BlackRock Commission
Reports filed and publicly available prior to the date hereof, BlackRock is not
a party to any, and there are no pending, or to the knowledge of BlackRock,
threatened, legal, administrative, arbitral or other proceedings, claims,
actions or governmental investigations of any nature against BlackRock or any of
its Subsidiaries or to which any of their assets are subject (i) that,
individually or in the aggregate, has had or would reasonably be expected to
have a material adverse effect or (ii) relating to or which challenges the
validity or propriety of the transactions contemplated hereby. BlackRock is not
subject to any order, judgment or decree of a Governmental Entity that,
individually or in the aggregate, has had or would reasonably be expected to
have a material adverse effect.

Section 4.12 Brokers and Finders. Neither BlackRock nor any of its Subsidiaries
nor any of their respective officers, directors, employees or agents has
utilized any broker, finder, placement agent or financial advisor or incurred
any liability for any brokers’, finders’ or similar fees or commissions in
connection with any of the purchase and sale of any of the Shares.

Section 4.13 Other Participants in Barclays Funding. Each of this Agreement and
the Purchaser Registration Rights Agreement in all material respects sets forth
identical terms, conditions and rights as the purchase agreements and purchaser
registration rights agreements, respectively, executed by each of the other
participants who are providing any of the Barclays Funding (the “Other
Agreements”), except participants who have existing agreements regarding the
matters in Article V and VI. To the extent that Other Agreements may give the
Purchaser rights and benefits that are greater than this Agreement, BlackRock
undertakes and agrees that (i) it will promptly notify the Purchaser of any
material change in the terms of such Other Agreements, and (ii) it will offer to
the Purchaser the option of amending this Agreement to incorporate all differing
terms that may appear in any or all of such Other Agreements, as they may be
amended from time to time.

 

12



--------------------------------------------------------------------------------

ARTICLE V

ADDITIONAL AGREEMENTS

Section 5.1 Additional Agreements. The Purchaser agrees that it will continue to
abide by provisions of the Stockholder Agreement in connection with the
Purchaser’s ownership of the Shares.

Section 5.2 Survival. All representations, warranties, covenants and agreements
of BlackRock contained in this Agreement shall survive the Closing until the
date that is one year after the Closing and shall then expire, except that the
representations and warranties set forth in Sections 4.1, 4.3 and 4.4 shall
survive indefinitely. All representations, warranties, covenants and agreements
of the Purchaser contained in this Agreement shall survive the Closing until the
date that is one year after the Closing and shall then expire, except that the
representations and warranties set forth in Section 3.1 and 3.2 shall survive
indefinitely.

Section 5.3 Inspection of Property. BlackRock covenants that it will permit
representatives of Purchaser to visit and inspect, at Purchaser’s expense, any
of the properties of BlackRock to examine the corporate books and make copies or
extracts therefrom and to discuss the affairs, finances and accounts of
BlackRock with the principal officers of BlackRock, all upon reasonable notice
and at such reasonable times and as often as Purchaser may reasonably request.
Any investigation pursuant to this Section 5.6 shall be conducted during normal
business hours and in such manner as not to interfere unreasonably with the
conduct of the business of BlackRock, and nothing herein shall require BlackRock
to disclose any information to the extent (i) prohibited by applicable law or
regulation, (ii) that BlackRock reasonably believes such information to be
competitively sensitive proprietary information or disclosure of such
information would require public disclosure under Regulation FD, or (iii) that
such disclosure would reasonably be expected to cause a violation of any
agreement to which BlackRock is a party or would cause a risk of a loss of
privilege to BlackRock. BlackRock further agrees that it will promptly advise
the Purchaser of any material events, defaults, disputes or the giving of any
similar notices to either part under the Barclays Agreement (unless otherwise
instructed by the Purchaser), and will, upon request of Purchaser at reasonable
times and intervals, provide updates on the progress of the Barclays
Transaction.

Section 5.4 Conduct of Business of BlackRock. During the period from the date of
this Agreement to and through the Closing Date, except as otherwise contemplated
by this Agreement, as required by any applicable law or as the Purchaser shall
otherwise consent in writing which consent shall not be unreasonably withheld,
conditioned or delayed, BlackRock shall not, other than in the ordinary course
of business consistent with past practice, make any distribution (whether in
cash, stock, Equity Rights or property) or declare, pay or set aside any
dividend with respect to, or split, combine, redeem, reclassify, purchase or
otherwise acquire directly, or indirectly, any equity interest or shares of
capital stock of, or other equity or voting or non-voting interest in BlackRock
or make any other changes in the capital structure of BlackRock.

 

13



--------------------------------------------------------------------------------

Section 5.5 Barclays Agreement Section 7.2(a). BlackRock covenants that it will
not waive the satisfaction of Section 7.2(a) of the Barclays Agreement without
the prior written consent of the Purchaser, which consent shall not be
unreasonably withheld.

Section 5.6 Other Sales in Barclays Transaction. In the event that prior to the
consummation of the Barclays Transaction, BlackRock sells or agrees to sell, any
Shares of Common Stock, or securities convertible into Common Stock, as part of
the Barclays Funding at a price that is less than the Purchase Price, then
(i) BlackRock will promptly notify the Purchaser of such proposed sale and
(ii) issue to the Purchaser such additional Shares as are necessary to reduce
the Purchaser’s effective sales price to be equal to such lower price

ARTICLE VI

TRANSFER RESTRICTIONS

Section 6.1 General Restrictions on Transfer.

(a) The right of the Purchaser and its Affiliates to Transfer the Shares shall
not be subject to any restrictions other than under applicable law.

(b) In connection with any Transfer of shares of Beneficially Owned BlackRock
Capital Stock, the transferor shall provide BlackRock with such customary
certificates, opinions and other documents as BlackRock may reasonably request
to assure that such Transfer with applicable securities and other laws. In
connection with any such Transfer, BlackRock shall remove such portion of the
legend set out in Section 3.6 as is appropriate in the circumstances.

Section 6.2 Registration Rights.

(a) BlackRock acknowledges that the Shares will have the benefit of the Existing
Registration Rights Agreement.

(b) BlackRock hereby agrees that, subject to the provisions in its existing
agreements that grant the parties to those agreements the advantage of future
favorable terms provided to other security holders, it will use is best efforts
to include in the next registered offering of Common Stock by BlackRock
3,556,188 shares of the Common Stock that would result from conversion of the
Series B Preferred Stock or Series D Preferred Stock that is or will be owned by
the Purchaser. For the avoidance of doubt, in connection with the foregoing,
BlackRock agrees that the restrictions and limitations contained in Article III
of the Stockholder Agreement that could otherwise limit the inclusion of any
such shares of Capital Stock so included shall not apply.

 

14



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS TO CLOSING OF BLACKROCK

The obligation of BlackRock to issue the Shares to the Purchaser at the Closing
is subject to the fulfillment to BlackRock’s reasonable satisfaction on or prior
to the Closing Date of each of the following conditions:

Section 7.1 Representations and Warranties. Each representation and warranty
made by the Purchaser in Article III above shall be true and correct on and as
of the date of this Agreement and as of the Closing Date as though made as of
the Closing Date (other than such representations and warranties that are made
as of another date, in which case such representations and warranties shall be
true and correct as of such other date).

Section 7.2 Performance. All covenants, agreements and conditions contained in
this Agreement to be performed or complied with by the Purchaser on or prior to
the Closing Date shall have been performed or complied with by the Purchaser, as
applicable, in all respects.

Section 7.3 Certificates and Documents. The Purchaser shall have delivered at or
prior to the Closing to BlackRock or its designee the Purchaser Closing
Deliveries.

Section 7.4 Barclays Transaction. The Closing (as defined in the Barclays
Agreement) shall be occurring on the Closing Date.

Section 7.5 No Adverse Law, Action or Decision or Injunction. There shall be no
law, statute, order, rule or regulation of, and no action, suit, investigation
or proceedings pending by, a Governmental Entity of competent jurisdiction that
seeks to restrain, enjoin or prevent the consummation of the transactions
contemplated hereby, and there shall not be in effect any law, order, decree or
injunction of a court or agency of competent jurisdiction which enjoins or
prohibits consummation of the transactions contemplated hereby.

ARTICLE VIII

CONDITIONS TO CLOSING OF THE PURCHASER

The obligation of the Purchaser to acquire the applicable Shares from BlackRock
at the Closing is subject to the fulfillment to the Purchaser’s reasonable
satisfaction on or prior to the Closing Date of each of the following
conditions:

Section 8.1 Representations and Warranties. Each representation and warranty
made by BlackRock in Article IV above (other than Section 4.7, 4.8, 4.10 and
4.11) shall be true and correct on and as of the date of this Agreement and as
of the Closing Date as though made as of the Closing Date (other than such
representations and warranties that are made as of another date, in which case
such representations and warranties shall be true and correct as of such other
date). The representations set forth in Section 4.7, 4.8, 4.10 and 4.11 (read
without regard to materiality and material adverse effect qualifications) shall
be true and correct on and as of the Closing Date as though made as of the
Closing Date except to the extent that the failure of such representations and
warranties to be true and correct would not have a material adverse effect.

 

15



--------------------------------------------------------------------------------

Section 8.2 Performance. All covenants, agreements and conditions contained in
this Agreement to be performed or complied with by BlackRock on or prior to the
Closing Date shall have been performed or complied with by BlackRock in all
respects.

Section 8.3 Certificates and Documents. BlackRock shall have delivered at or
prior to the Closing to the Purchaser or its designees the BlackRock Closing
Deliveries.

Section 8.4 Barclays Transaction. All of the conditions to Closing (as defined
in the Barclays Agreement) shall have been satisfied or, subject to Section 5.5,
waived and an appropriate officer of BlackRock shall have certified the same to
the Purchaser and shall have further informed the Purchaser that the Closing (as
defined in the Barclays Agreement) is occurring on the Closing Date.

Section 8.5 No Material Adverse Effect. No BlackRock Material Adverse Effect
shall exist or be continuing.

Section 8.6 No Adverse Law, Action or Decision or Injunction. There shall be no
law, statute, order, rule or regulation of, and no action, suit, investigation
or proceedings pending by, a Governmental Entity of competent jurisdiction that
seeks to restrain, enjoin or prevent the consummation of the transactions
contemplated hereby, and there shall not be in effect any law, order, decree or
injunction of a court or agency of competent jurisdiction which enjoins or
prohibits consummation of the transactions contemplated hereby.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Termination. This Agreement may be terminated prior to the Closing
as follows: (i) at any time on or prior to the Closing Date, by mutual written
consent of the Purchaser and BlackRock or (ii) at the election of the Purchaser
or BlackRock by written notice to the other party if the Barclays Agreement is
terminated without a Closing thereunder or if the Closing under the Barclays
Agreement does not occur by the date initially specified in the Barclays
Agreement as originally executed to be the “drop-dead” or “long stop” date
thereunder after which either party could terminate as a result of the lapse of
time.

Section 9.2 Savings Clause. No provision of this Agreement shall be construed to
require any party or its Affiliates to take any action that would violate any
applicable law (whether statutory or common), rule or regulation.

Section 9.3 Amendment and Waiver. Except as otherwise provided herein, this
Agreement may not be amended except by an instrument in writing signed on behalf
of each of the parties hereto. The failure of any party to enforce any of the
provisions of this Agreement

 

16



--------------------------------------------------------------------------------

shall in no way be construed as a waiver of such provisions and shall not affect
the right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

Section 9.4 Severability. If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be illegal, void or unenforceable, all
other provisions of this Agreement shall not be affected and shall remain in
full force and effect.

Section 9.5 Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement, together with the Stockholder Agreement, the Existing
Registration Rights Agreement and the several agreements and other documents and
instruments referred to herein or therein or annexed hereto, embody the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, that may have related
to the subject matter hereof in any way.

Section 9.6 Successors and Assigns. Neither this Agreement nor any of the rights
or obligations of any party under this Agreement shall be assigned, in whole or
in part by any party without the prior written consent of the other parties,
except that the Purchaser may assign its rights and obligations hereunder to any
one or more of its Affiliates.

Section 9.7 Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

Section 9.8 Remedies.

(a) Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that each and every one of the covenants or
agreements in this Agreement are not performed in accordance with their terms,
and it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
each and every one of the terms and provisions hereof. Each party hereto agrees
not to oppose the granting of such relief in the event a court determines that
such a breach has occurred, and to waive any requirement for the securing or
posting of any bond in connection with such remedy.

(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

Section 9.9 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, telecopied (upon
telephonic confirmation of receipt), on the first business day following the
date of dispatch if delivered by a recognized next day courier service, or on
the third business day following the date of mailing if delivered by registered
or certified mail, return receipt requested, postage prepaid. All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice.

 

17



--------------------------------------------------------------------------------

If to BlackRock:

c/o BlackRock, Inc.

40 East 52nd Street

New York, NY 10022

Facsimile: 212-810-8760

Attn: Laurence D. Fink, Chief Executive Officer

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Facsimile: 212-735-2000

Attention: Richard T. Prins, Esq.

If to the Purchaser:

PNC Financial Services Group, Inc.

One PNC Plaza

249 Fifth Avenue

Pittsburg, Pennsylvania 15222

Facsimile: (412) 705-2679

Attention: General Counsel

With a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Facsimile: (212) 403-2000

Attention: Nicholas G. Demmo, Esq.

Section 9.10 Governing Law; Consent to Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without giving effect to the principles of
conflicts of law. Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction in the Court of
Chancery of the State of Delaware or any court of the United States located in
the State of Delaware, for any action, proceeding or investigation in any court
or before any governmental authority (“Litigation”) arising out of or relating
to this

 

18



--------------------------------------------------------------------------------

Agreement and the transactions contemplated hereby. Each of the parties hereto
hereby irrevocably and unconditionally waives, and agrees not to assert, by way
of motion, as a defense, counterclaim or otherwise, in any such Litigation, the
defense of sovereign immunity, any claim that it is not personally subject to
the jurisdiction of the aforesaid courts for any reason other than the failure
to serve process in accordance with this Section 9.10, that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise), and to the fullest extent permitted by applicable law,
that the Litigation in any such court is brought in an inconvenient forum, that
the venue of such Litigation is improper, or that this Agreement, or the subject
matter hereof, may not be enforced in or by such courts and further irrevocably
waives, to the fullest extent permitted by applicable law, the benefit of any
defense that would hinder, fetter or delay the levy, execution or collection of
any amount to which the party is entitled pursuant to the final judgment of any
court having jurisdiction. Each of the parties irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any and all rights to
trial by jury in connection with any Litigation arising out of or relating to
this Agreement or the transactions contemplated hereby.

(b) Each of the parties expressly acknowledges that the foregoing waiver is
intended to be irrevocable under the laws of the State of Delaware and of the
United States of America; provided that consent by the Purchaser and BlackRock
to jurisdiction and service contained in this Section 9.10 is solely for the
purpose referred to in this Section 9.10 and shall not be deemed to be a general
submission to said courts or in the State of Delaware other than for such
purpose.

Section 9.11 Interpretation. The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”

[Signature Pages Follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed and delivered as of the date first above written.

 

BLACKROCK, INC. By:  

 

Name:   Title:   PNC FINANCIAL SERVICES COMPANY, INC. By:  

 

Name:   Title:  